Putnam Investments One Post Office Square Boston, MA 02109 November 18, 2015 Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: Putnam Absolute Return 500 Fund (the “Fund”), a series of Putnam Funds Trust (Securities Act Reg. No. 33-515 and Investment Company Act File No. 811-07513) (the “Trust”) Ladies and Gentlemen: We are filing today through the EDGAR system, on behalf of the Fund, pursuant to Rule 497 under the Securities Act of 1933, as amended, an interactive data form with risk/return summary information that has been amended pursuant to a prospectus supplement of the Fund dated February 28, 2015. Any comments or questions concerning this filing should be directed to me at 1-800-225-2465, ext.11077. Very truly yours, Adina Sweet-Vickery cc: Venice Monagan, Esq., Putnam Investments James E. Thomas, Esq., Ropes & Gray LLP
